 

Exhibit 10.59

 

SCIOS INC.

 

1996 NON-OFFICER STOCK OPTION PLAN

 

Adopted November 11, 1996

Amended February 3, 1997

Amended February 9, 1998

Amended February 8, 1999

Amended August 9, 1999

Amended February 5, 2001

Amended May 7, 2001

Amended November 5, 2001

Amended May 7, 2002

 

1.    PURPOSES.

 

(a)  The purpose of the Plan is to provide a means by which selected Employees
of and Consultants to the Company, and its Affiliates, may be given an
opportunity to benefit from increases in value of the stock of the Company
through the granting of (i) Nonstatutory Stock Options, (ii) stock bonuses, and
(iii) rights to purchase restricted stock, all as defined below.

 

(b)  The Company, by means of the Plan, seeks to retain the services of persons
(other than Directors and Employees serving as Officers of the Company or its
Affiliates) who are now Employees of or Consultants to the Company or its
Affiliates, to secure and retain the services of new Employees and Consultants,
and to provide incentives for such persons to exert maximum efforts for the
success of the Company and its Affiliates.

 

(c)  The Company intends that the Stock Awards issued under the Plan shall, in
the discretion of the Board or any Committee to which responsibility for
administration of the Plan has been delegated pursuant to subsection 3(c), be
either (i) Nonstatutory Stock Options granted pursuant to Section 6 hereof, or
(ii) stock bonuses or rights to purchase restricted stock granted pursuant to
Section 7 hereof.

 

2.    DEFINITIONS.

 

(a)  “Affiliate” means any parent corporation or subsidiary corporation, whether
now or hereafter existing, as those terms are defined in Sections 424(e) and
(f), respectively, of the Code.

 

(b)  “Board” means the Board of Directors of the Company.

 

(c)  “Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

 

(d)  “Committee” means a Committee appointed by the Board in accordance with
subsection 3(c) of the Plan.

 

(e)  “Company” means Scios Inc., a Delaware corporation.

 

(f)  “Consultant” means any person, including an advisor, engaged by the Company
or an Affiliate to render consulting services and who is compensated for such
services, provided that the term “Consultant” shall not include Directors who
are paid only a director’s fee by the Company or who are not compensated by the
Company for their services as Directors.

 

(g)  “Continuous Status as an Employee or Consultant” means that the service of
an individual to the Company, whether as an Employee or Consultant, is not
interrupted or terminated. The Board, in its sole discretion, may determine
whether Continuous Status as an Employee or Consultant shall be considered
interrupted in the case of: (i) any leave of absence approved by the Board,
including sick leave, military leave, or any other personal leave; or (ii)
transfers between locations of the Company or between the Company, Affiliates or
their successors.

 

(h)  “Employee” means any person, including Officers, employed by the Company or
any Affiliate of the Company.

 

(i)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(j)  “Fair Market Value” means the value of the common stock of the Company as
determined in good faith by the Board.

 

(k)  “Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option pursuant to Section 422 of the Code and the regulations
promulgated thereunder.

 

(l)  “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(m)  “Option” means a stock option granted pursuant to the Plan.

 

(n)  “Option Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. Each
Option Agreement shall be subject to the terms and conditions of the Plan.

 

(o)  “Optionee” means a person who holds an outstanding Option.

 

(p)  “Plan” means this 1996 Non-Officer Stock Option Plan.



--------------------------------------------------------------------------------

 

(q)  “Stock Award” means any right granted under the Plan, including any Option,
any stock bonus and any right to purchase restricted stock.

 

(r)  “Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

3.    ADMINISTRATION.

 

(a)  The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee, as provided in subsection 3(c).

 

(b)  The Board shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:

 

(1)  To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
whether a Stock Award will be a Nonstatutory Stock Option, a stock bonus, a
right to purchase restricted stock, or a combination of the foregoing; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive stock pursuant to
a Stock Award; and the number of shares with respect to which a Stock Award
shall be granted to each such person.

 

(2)  To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(3)  To amend the Plan or a Stock Award as provided in Section 12.

 

(4)  Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company which
are not in conflict with the provisions of the Plan.

 

(c)  The Board may delegate administration of the Plan to a committee composed
of one or more members of the Board (the “Committee”). If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board (and
references in this Plan to the Board shall thereafter be to the Committee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.



--------------------------------------------------------------------------------

 

4.    SHARES SUBJECT TO THE PLAN.

 

(a)  Subject to the provisions of Section 11 relating to adjustments upon
changes in stock, the stock that may be issued pursuant to Stock Awards shall
not exceed in the aggregate eight million seven hundred ninety five thousand
(8,795,000) shares of the Company’s common stock. If any Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the stock not acquired under such Stock Award shall
revert to and again become available for issuance under the Plan.

 

(b)  The stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.

 

5.    ELIGIBILITY.

 

(a)  Stock Awards may be granted only to Employees or Consultants who (i) are
not Officers and (ii) are not then subject to Section 16 of the Exchange Act.

 

6.    OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

 

(a)  Term.    No Option shall be exercisable after the expiration of ten (10)
years from the date it was granted.

 

(b)  Price.    The exercise price of each Nonstatutory Stock Option shall be not
less than the Fair Market Value of the stock subject to the Option on the date
the Option is granted.

 

(c)  Consideration.    The purchase price of stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised, or (ii) at
the discretion of the Board or the Committee, at the time of the grant of the
Option, (A) by delivery to the Company of other common stock of the Company, (B)
according to a deferred payment arrangement, except that payment of the common
stock’s “par value” (as defined in the Delaware General Corporation Law) shall
not be made by deferred payment or other arrangement, (which may include,
without limiting the generality of the foregoing, the use of other common stock
of the Company) with the person to whom the Option is granted or to whom the
Option is transferred pursuant to subsection 6(d), or (C) in any other form of
legal consideration that may be acceptable to the Board.

 

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement.



--------------------------------------------------------------------------------

 

(d)  Transferability.    An Option shall not be transferable except by will or
by the laws of descent and distribution (and shall be exercisable during the
lifetime of the person to whom the Option is granted only by such person) unless
the applicable Option Agreement expressly provides for other transferability.
Notwithstanding the foregoing, the person to whom the Option is granted may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionee, shall
thereafter be entitled to exercise the Option.

 

(e)  Vesting.    The total number of shares of stock subject to an Option may,
but need not, be allotted in periodic installments (which may, but need not, be
equal). The Option Agreement may provide that from time to time during each of
such installment periods, the Option may become exercisable (“vest”) with
respect to some or all of the shares allotted to that period, and may be
exercised with respect to some or all of the shares allotted to such period
and/or any prior period as to which the Option became vested but was not fully
exercised. The Option may be subject to such other terms and conditions on the
time or times when it may be exercised (which may be based on performance or
other criteria) as the Board may deem appropriate. The provisions of this
subsection 6(e) are subject to any Option provisions governing the minimum
number of shares as to which an Option may be exercised.

 

(f)  Termination of Employment or Relationship as a Consultant.    In the event
an Optionee’s Continuous Status as an Employee or Consultant terminates (other
than upon the Optionee’s death or disability), the Optionee may exercise his or
her Option (to the extent that the Optionee was entitled to exercise it as of
the date of termination) but only within such period of time ending on the
earlier of (i) the date three (3) months after the termination of the Optionee’s
Continuous Status as an Employee or Consultant (or such longer or shorter period
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, at the date of termination, the
Optionee is not entitled to exercise his or her entire Option, the shares
covered by the unexercisable portion of the Option shall revert to and again
become available for issuance under the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified in the
Option Agreement, the Option shall terminate, and the shares covered by such
Option shall revert to and again become available for issuance under the Plan.

 

An Optionee’s Option Agreement may also provide that if the exercise of the
Option following the termination of the Optionee’s Continuous Status as an
Employee or Consultant (other than upon the Optionee’s death or disability)
would result in liability under Section 16(b) of the Exchange Act, then the
Option shall terminate on the earlier of (i) the expiration of the term of the
Option set forth in the Option Agreement, or (ii) the tenth (10th) day after the
last date on which such exercise would result in such liability under Section
16(b) of the Exchange Act. Finally, an Optionee’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionee’s Continuous Status as an Employee or Consultant (other than upon the
Optionee’s death or disability) would be prohibited at any time solely because
the issuance of shares would violate the registration requirements under the
Act, then the Option shall terminate on the earlier of (i) the expiration of the
term of the Option set forth in the first paragraph of this subsection 6(f), or
(ii) the expiration of a period of thirty (30) days after the termination of the
Optionee’s Continuous Status as an Employee or Consultant during which the
exercise of the Option would not be in violation of such registration
requirements.



--------------------------------------------------------------------------------

 

(g)  Disability of Optionee.    In the event an Optionee’s Continuous Status as
an Employee or Consultant terminates as a result of the Optionee’s disability,
the Optionee may exercise his or her Option (to the extent that the Optionee was
entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination (or such longer or shorter period specified in the
Option Agreement), or (ii) the expiration of the term of the Option as set forth
in the Option Agreement. If, at the date of termination, the Optionee is not
entitled to exercise his or her entire Option, the shares covered by the
unexercisable portion of the Option shall revert to and again become available
for issuance under the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the shares covered by such Option shall revert to and again
become available for issuance under the Plan.

 

(h)  Death of Optionee.    In the event of the death of an Optionee during, or
within a period specified in the Option Agreement after the termination of, the
Optionee’s Continuous Status as an Employee or Consultant, the Option may be
exercised (to the extent the Optionee was entitled to exercise the Option as of
the date of death) by the Optionee’s estate, by a person who acquired the right
to exercise the Option by bequest or inheritance, but only within the period
ending on the earlier of (i) the date eighteen (18) months following the date of
death (or such longer or shorter period specified in the Option Agreement), or
(ii) the expiration of the term of such Option as set forth in the Option
Agreement. If, at the time of death, the Optionee was not entitled to exercise
his or her entire Option, the shares covered by the unexercisable portion of the
Option shall revert to and again become available for issuance under the Plan.
If, after death, the Option is not exercised within the time specified herein,
the Option shall terminate, and the shares covered by such Option shall revert
to and again become available for issuance under the Plan.

 

7.    TERMS OF STOCK BONUSES AND PURCHASES OF RESTRICTED STOCK.

 

Each stock bonus or restricted stock purchase agreement shall be in such form
and shall contain such terms and conditions as the Board or the Committee shall
deem appropriate. The terms and conditions of stock bonus or restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate agreements need not be identical, but each stock bonus or restricted
stock purchase agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions as appropriate:

 

(a)  Purchase Price.    The purchase price under each restricted stock purchase
agreement shall be such amount as the Board or Committee shall determine and
designate in such agreement, but in no event shall the purchase price be less
than the stock’s Fair Market Value on the date such award is made.
Notwithstanding the foregoing, the Board or the Committee may determine that
eligible participants in the Plan may be awarded stock pursuant to a stock bonus
agreement in consideration for past services actually rendered to the Company or
for its benefit.



--------------------------------------------------------------------------------

 

(b)  Transferability.    No rights under a stock bonus or restricted stock
purchase agreement shall be transferable except by will or the laws of descent
and distribution, unless the applicable Stock Award Agreement expressly provides
for other transferability.

 

(c)  Consideration.    The purchase price of stock acquired pursuant to a stock
purchase agreement shall be paid either: (i) in cash at the time of purchase;
(ii) at the discretion of the Board or the Committee, according to a deferred
payment or other arrangement, except that payment of the common stock’s “par
value” (as defined in the Delaware General Corporation Law) shall not be made by
deferred payment or other arrangement, (which may include, without limiting the
generality of the foregoing, the use of other common stock of the Company) with
the person to whom the stock is sold; or (iii) in any other form of legal
consideration that may be acceptable to the Board or the Committee in its
discretion. Notwithstanding the foregoing, the Board or the Committee to which
administration of the Plan has been delegated may award stock pursuant to a
stock bonus agreement in consideration for past services actually rendered to
the Company or for its benefit. In any event, the purchase price of stock
acquired pursuant to either a stock purchase agreement or a stock bonus
agreement shall equal or exceed the par value of the stock acquired pursuant to
such agreement.

 

(d)  Vesting.    Shares of stock sold or awarded under the Plan may, but need
not, be subject to a repurchase option in favor of the Company in accordance
with a vesting schedule to be determined by the Board or the Committee.

 

(e)  Termination of Employment or Relationship as a Consultant.    In the event
a Participant’s Continuous Status as an Employee or Consultant terminates, the
Company may repurchase or otherwise reacquire, subject to the limitations
described in subsection 7(d), any or all of the shares of stock held by that
person which have not vested as of the date of termination under the terms of
the stock bonus or restricted stock purchase agreement between the Company and
such person.

 

8.    COVENANTS OF THE COMPANY.

 

(a)  During the terms of the Stock Awards, the Company shall keep available at
all times the number of shares of stock required to satisfy such Stock Awards.

 

(b)  The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the Stock Award; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act of 1933, as amended (the “Securities Act”) either the Plan, any Stock Award
or any stock issued or issuable pursuant to any such Stock Award. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell stock upon exercise of
such Stock Awards unless and until such authority is obtained.



--------------------------------------------------------------------------------

 

9.    USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10.    MISCELLANEOUS.

 

(a)  The Board shall have the power to accelerate the time at which a Stock
Award may first be exercised or the time during which a Stock Award or any part
thereof will vest pursuant to subsection 6(e) or 7(d), notwithstanding the
provisions in the Stock Award stating the time at which it may first be
exercised or the time during which it will vest.

 

(b)  Neither an Employee or Consultant nor any person to whom a Stock Award is
transferred under subsection 6(d) or 7(b) shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares subject to
such Stock Award unless and until such person has satisfied all requirements for
exercise of the Stock Award pursuant to its terms.

 

(c)  Nothing in the Plan or any instrument executed or Stock Award granted
pursuant thereto shall confer upon any Employee, Consultant or other holder of
Stock Awards any right to continue in the employ of the Company or any Affiliate
(or to continue acting as a Consultant) or shall affect the right of the Company
or any Affiliate to terminate the employment of any Employee with or without
cause or to terminate the relationship of any Consultant subject to the terms of
that Consultant’s agreement with the Company or Affiliate to which such
Consultant is providing services.

 

(d)  Securities Law Compliance.    The Company may require any person to whom a
Stock Award is granted, or any person to whom a Stock Award is transferred
pursuant to subsection 6(d) or 7(b), as a condition of exercising or acquiring
stock under any Stock Award, (i) to give written assurances satisfactory to the
Company as to such person’s knowledge and experience in financial and business
matters and/or to employ a purchaser representative reasonably satisfactory to
the Company who is knowledgeable and experienced in financial and business
matters, and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Stock Award;
and (ii) to give written assurances satisfactory to the Company stating that
such person is acquiring the stock subject to the Stock Award for such person’s
own account and not with any present intention of selling or otherwise
distributing the stock. The foregoing requirements, and any assurances given
pursuant to such requirements, shall be inoperative if (i) the issuance of the
shares upon the exercise or acquisition of stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (ii) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may require
the holder of the Stock Award to provide such other representations, written
assurances or information which the Company shall determine is necessary,
desirable or appropriate to comply with applicable securities and other laws as
a condition of granting a Stock Award to such person or permitting the holder of
the Stock Award to exercise the Stock Award. The Company may, upon advice of
counsel to the Company, place legends on stock certificates issued under the
Plan as such counsel deems necessary or appropriate in order to comply with
applicable securities laws, including, but not limited to, legends restricting
the transfer of the stock.



--------------------------------------------------------------------------------

 

(e)  Withholding.    To the extent provided by the terms of a Stock Award
Agreement, the person to whom a Stock Award is granted may satisfy any federal,
state or local tax withholding obligation relating to the exercise or
acquisition of stock under a Stock Award by any of the following means or by a
combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold shares from the shares of the common stock otherwise
issuable to the participant as a result of the exercise or acquisition of stock
under the Stock Award; or (iii) delivering to the Company owned and unencumbered
shares of the common stock of the Company.

 

11.    ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)  If any change is made in the stock subject to the Plan, or subject to any
Stock Award, without the receipt of consideration by the Company (through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the type(s) and the maximum
number of securities subject to the Plan pursuant to subsection 4(a), and the
outstanding Stock Awards will be appropriately adjusted in the type(s) and
number of securities and price per share of stock subject to such outstanding
Stock Awards. Such adjustments shall be made by the Board or the Committee, the
determination of which shall be final, binding and conclusive. (The conversion
of any convertible securities of the Company shall not be treated as a
“transaction not involving the receipt of consideration by the Company.”)

 

(b)  In the event of: (i) a dissolution or liquidation of the Company; (ii) a
merger or consolidation in which the Company is not the surviving corporation;
(iii) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; or (iv) any other capital reorganization
in which more than fifty percent (50%) of the shares of the Company entitled to
vote are exchanged, then, at the sole discretion of the Board and to the extent
permitted by applicable law: (A) any surviving corporation shall assume any
Stock Awards outstanding under the Plan or shall substitute similar Stock Awards
for those outstanding under the Plan, (B) such Stock Awards shall continue in
full force and effect, or (C) any outstanding unexercised rights under any Stock
Awards shall be terminated if not exercised prior to such event, provided,
however, that with respect to Stock Awards then held by persons performing
services for the Company or an Affiliate, the time during which such Stock
Awards become vested or may be exercised shall be accelerated prior to such
termination.

 

(c)  In the event a change in control (as hereinafter defined) occurs at the
Company and, within one (1) year of such change in control, an Optionee’s
employment with the Company and its Affiliates is terminated other than for
cause (as hereinafter defined) Options held by such terminated Employee may be
exercised in full following such termination without regard to the vesting
limitations to which such Options are otherwise subject. For the purposes of the
foregoing, a “change in control” shall have occurred if (i) any person (as
defined in Section 13 of



--------------------------------------------------------------------------------

 

the Exchange Act) acquires shares, other than directly from the Company, and
thereby becomes the owner of more than thirty percent (30%) of the Company’s
outstanding shares (on a fully diluted basis) or (ii) the Company enters into a
merger (other than one in connection with a voluntary change of corporate
domicile or similar reorganization or recapitalization transaction) in which the
stockholders of the Company (determined immediately prior to the merger) do not
own at least fifty percent (50%) of the outstanding shares of the surviving
entity after the merger. For purposes of the foregoing, a termination shall be
deemed to have been made for “cause” in the event the Optionee’s employment is
terminated for any of the following reasons: (A) the Optionee’s continued
failure to substantially perform his duties with the Company or its Affiliates,
(B) the engaging by the Optionee in gross misconduct materially and demonstrably
injurious to the Company, its Affiliates or their Employees, or (C) illicit drug
use or habitual alcohol use, or (D) the commission by the Optionee of any
felony.

 

12.    AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a)  The Board at any time, and from time to time, may amend the Plan.

 

(b)  The Board may, in its sole discretion, submit the Plan and/or any amendment
to the Plan for stockholder approval.

 

(c)  It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide those eligible with
the maximum benefits provided or to be provided under the provisions of the Code
and the regulations promulgated thereunder.

 

(d)  Rights and obligations under any Stock Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the person to whom the Stock Award was granted
and (ii) such person consents in writing.

 

(e)  The Board at any time, and from time to time, may amend the terms of any
one or more Stock Award; provided, however, that the rights and obligations
under any Stock Award shall not be impaired by any such amendment unless (i) the
Company requests the consent of the person to whom the Stock Award was granted
and (ii) such person consents in writing.

 

13.    TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)  The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on November 10, 2006, which shall be within
ten (10) years from the date the Plan is adopted by the Board. No Stock Awards
may be granted under the Plan while the Plan is suspended or after it is
terminated.

 

(b)  Rights and obligations under any Stock Award granted while the Plan is in
effect shall not be impaired by suspension or termination of the Plan, except
with the written consent of the person to whom the Stock Award was granted.



--------------------------------------------------------------------------------

 

14.    EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on November 11, 1996.